Citation Nr: 0325283	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969 and from December 1970 to September 1973.  He 
died in January 1996.  The appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In a January 1999 decision, the Board denied the 
appellant's claims.  The appellant then sought 
reconsideration of the Board's decision, which was denied in 
May 1999.  The appellant then appealed the Board's January 
1999 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a June 2000 Order, the Court vacated the 
Board's decision and the case was remanded to the Board.  In 
June 2001, the case was remanded to the RO for additional 
action.  The case has been returned to the Board for further 
consideration.  

The appellant presented testimony before the undersigned at a 
hearing in June 1998.  A transcript of the hearing testimony 
has been associated with the claims file. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed.

2.  The veteran had a claim for service connection for PTSD 
pending at the time of his veteran's death.

3.  The veteran had received a diagnosis of PTSD.

4.  The veteran was not a combat veteran.

5.  The stressors that had been claimed by the veteran are 
not linked by medical evidence to the psychiatric 
symptomatology or the PTSD diagnosis.  

6.  The veteran died in January 1996; the death certificate 
lists the cause of death as hepatic encephalopathy due to 
acute liver failure due to cirrhosis of the liver.  

7.  At the time of the veteran's death, he was service 
connected for bilateral hearing loss rated 20 percent 
disabling and acne vulgaris rated noncompensably disabling.  

8.  The liver disease that led to the veteran's death was not 
related to the inservice infectious hepatitis.

9.  None of the veteran's diseases that might have caused or 
contributed to his death were present in service and are not 
related to service. 

10.  The alcohol use and abuse that led to the liver disease 
and the veteran's death cannot be attributed to a service 
connected disability.


CONCLUSIONS OF LAW

1.  PTSD for accrued benefits purposes was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 
5103A, 5106, 5107, 5121, 5126 (West 2002); 38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. §§ 3.102, 3.159, 3.304(f), 
3.326, 3.1000 (2002); 67 Fed.Reg. 65,707 (October 28, 2002) 
(to be codified at 38 C.F.R. § 3.1000).  

2.  The cause of the veteran's death was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1310, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.312, 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits

At the time of the veteran's death in January 1996, he had a 
claim pending for service connection for PTSD.  The appellant 
claims that the veteran should have been service connected 
for PTSD.  

Periodic monetary benefits authorized under laws administered 
by VA to which a veteran was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
will be paid upon the death of the veteran to his spouse if 
she is alive.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(a) (2002).

Evidence in the file at date of death will be considered to 
have been met when there is on file at the date of the 
veteran's death is evidence, including uncertified 
statements, which is essentially complete which is of such 
weight as to establish service connection or degree of 
disability for disease or injury when substantiated by other 
evidence in file at date of death or when considered in 
connection with the identifying, verifying, or corroborative 
effect of the death certificate.  38 C.F.R. § 3.1000(d)(4)(i) 
(2002).

Evidence considered to be in the file at the date of death 
even though it is not physically placed in the file includes 
service department records, VA hospitalization reports, 
reports of treatment or examination at VA medical facilities 
or as authorized by VA, and reports of autopsy made by VA.  
Hayes v. Brown, 4 Vet. App. 353 (1993) (also holding that 
manual provisions affecting what post-date-of-death evidence 
may be considered were substantive rules).  In response to 
Hayes, see 67 Fed. Reg. 9638-40 (March 4, 2002), 38 C.F.R. 
§ 3.1000 was revised, effective in November 2002.  67 Fed. 
Reg. 65,707 (October 28, 2002) (to be codified at 38 C.F.R. 
§ 3.1000).  In pertinent part, the amendment to 38 C.F.R. 
§ 3.1000(d)(4) in its entirety provides that evidence in the 
file at date of death means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  

At the time the appellant initiated this claim, entitlement 
to service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition with credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this claim and appeal, 38 C.F.R. 
§ 3.304(f) was amended on two occasions.  64 Fed. Reg. 32,807 
(1999), 67 Fed. Reg. 10,330 (2002).  The most recent 
amendment addresses personal assault and is not applicable to 
adjudicating this claim.  The regulation provides that for 
service connection for PTSD to be granted, there must be: (1) 
medical evidence diagnosing the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002); see also Cohen v. Brown, 10 Vet.App. 128 (1997).  

The appellant testified at a hearing before the undersigned 
in June 1998 as to the veteran's behavior due to PTSD.  VA 
and private medical records in the claims file at the time of 
the veteran's death show that he had received a diagnosis of 
PTSD.  However, it does not necessarily follow that service 
connection for PTSD can be granted.  Not only is a diagnosis 
of PTSD required, but there must be credible supporting 
evidence that the claimed stressor(s) actually occurred, and 
a link between the symptoms and the inservice stressor(s). 

The veteran served in Vietnam from February 1969 to November 
1969.  His DD-214 and his service records show that he was a 
medical specialist.  In an April 1992 statement, the veteran 
claimed that he was awarded the Combat Medic Badge.  
Additionally, at a hearing at the RO in September 1994, the 
veteran testified he had a Combat Medic Badge.  However, the 
veteran's DD-214's and his service records do not reflect 
that he was awarded the Combat Medic Badge.  His service 
records only show that his principal duty in Vietnam was as 
an ambulance driver.  This does not show that he engaged in 
combat.  Additionally, his service records do not show that 
he participated in any campaigns while in Vietnam.  
Therefore, the evidence does not establish that the veteran 
engaged in combat with the enemy and credible supporting 
evidence that the claimed stressor(s) occurred is required.  
The veteran's lay testimony alone is not sufficient to 
establish the occurrence of the claimed inservice 
stressor(s).  

At an August 1992 VA Social and Industrial Survey, the 
veteran claimed that his compound received rocket or mortar 
fire, but that he never had to use his weapon to defend 
himself or patients.  At an August 1992 VA examination, the 
veteran claimed that he tried to patch up guys and had to use 
his weapon to defend patients.  The veteran was hospitalized 
at a VA facility in May 1993.  He indicated that he was with 
the 101st Airborne at Hamburger Hill but gave no further 
details.  The veteran testified at a hearing in September 
1994 at the RO that he was a medic and worked in a field 
hospital and as an ambulance driver.  He indicated that a 
friend, J.B.G., was killed when his helicopter was shot down.  
The veteran indicated that he was not present at this 
incident but that he picked him up at the helipad and took 
him to the hospital.  Notably, the record contains a document 
that indicates that a serviceman with this name was killed in 
a helicopter crash, but that the crash occurred during a 
period in which the veteran was not in military service, and 
certainly was not serving in Vietnam.

A November 1992 private medical statement indicates that the 
veteran had PTSD due to his combat experiences during 
service.  However, as noted above, the record does not show 
that the veteran is a combat veteran.  The statement does not 
specify what combat or other experience were the cause of the 
psychiatric symptomatology or PTSD.  Therefore, this medical 
statement does not provide a link between the veteran's 
psychiatric symptomatology and the claimed inservice 
stressor(s).  The veteran did receive a VA PTSD examination 
in August 1992, however, PTSD was not diagnosed and the 
examiner did not link the psychiatric symptomatology to any 
incidents in service.  Other VA and private medical records 
in the claims file prior to the veteran's death do not link 
the veteran's psychiatric symptomatology or PTSD diagnosis to 
the claimed stressors during service.  Accordingly, the 
medical evidence does not establish a link between the 
claimed inservice stressors and the psychiatric 
symptomatology.  

Based on the evidence in the claims file at the time of the 
veteran's death, the veteran had received a diagnosis of 
PTSD.  However, the evidence in the claims file does not 
substantiate or verify that the veteran is a combat veteran.  
The stressors claimed by the veteran are not linked by 
medical evidence to the psychiatric symptomatology or the 
PTSD diagnosis.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for PTSD 
for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1154(b), 
5121 (West 2002); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f), 3.1000 (2002); 67 Fed.Reg. 65,707 (October 28, 
2002) (to be codified at 38 C.F.R. § 3.1000).  

Cause of death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2002).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection for the cause of a veteran's death may be 
established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2002). 

At the time of the veteran's death, he was service connected 
for bilateral hearing loss rated at 20 percent disabling and 
acne vulgaris of the shoulders, forehead, cervical spine, and 
back rated as noncompensably disabling.  The cause of death 
as listed on the death certificate was hepatic encephalopathy 
due to acute liver failure due to cirrhosis of the liver.  No 
contributory cause of death was listed.  The private terminal 
hospital summary for the hospitalization in January 1996 
shows diagnoses at the time of the veteran's death as 
hepatorenal syndrome; respiratory failure due to pneumonitis; 
cirrhosis of the liver, end stage liver disease; ascites; 
malnutrition; chronic obstructive pulmonary disease/chronic 
bronchitis; heavy smoking; and chronic heavy alcoholism.  The 
death certificate and the hospital summary show that the 
cause of the veteran's death was due to causes other than the 
service-connected hearing loss and acne.  38 C.F.R. § 3.312 
(2002). 

The cause of death as listed on the death certificate was 
hepatic encephalopathy due to acute liver failure due to 
cirrhosis of the liver.  The veteran's service medical 
records show that he was hospitalized from July to August 
1972 and diagnosed with infectious hepatitis [hepatitis A, a 
self limited viral disease, Dorland's Illustrated Medical 
Dictionary 753 (28th ed. 1994)].  He had an uneventful 
recovery.  At his discharge from service, he indicated he had 
not had jaundice or hepatitis, and the clinical evaluation of 
the abdomen and viscera was normal.  Accordingly, there were 
no residuals of the inservice hepatitis.  Additionally, the 
veteran was admitted to a private hospital in March 1982 for 
possible hepatitis.  The discharge summary shows that the 
hepatitis screen showed no evidence of hepatitis.  Therefore, 
there was no continuity of the hepatitis following service.  
The private terminal hospital summary for the hospitalization 
in January 1996 shows that the veteran had alcohol induced 
hepatitis as an admitting diagnosis.  There was no indication 
in the summary that the veteran's liver problems that led to 
his death were due to a viral infection or the residuals of 
such an infection.  Additionally, other private hospital 
records show that the veteran's liver problems were from 
alcohol use and abuse, and not from a viral infection.  There 
is no evidence in the record that the veteran's fatal liver 
problems were due to a viral infection.  Rather, the 
overwhelming evidence in the record shows that the liver 
disease that led to the veteran's death was due to alcohol 
use and abuse.  Therefore, the liver disease that led to the 
veteran's death was not related to the inservice infectious 
hepatitis.  38 C.F.R. §§ 3.303, 3.312 (2002).

The cause of death as listed on the death certificate was 
hepatic encephalopathy due to acute liver failure due to 
cirrhosis of the liver.  In addition to the liver disease 
that led to the veteran's death, the hospital summary for the 
hospitalization in January 1996 shows that at the time of the 
veteran's death he had respiratory failure due to pneumonitis 
and chronic obstructive pulmonary disease/chronic bronchitis.  
However, at discharge from service, the veteran indicated 
that he had not had tuberculosis, asthma, shortness of 
breath, pain or pressure in the chest, chronic cough.  The 
clinical evaluation of the lungs and chest was normal.  
Additionally, at the time of his death, malnutrition was 
noted.  However, the service medical records do not show 
malnutrition.  None of the diseases that were noted at the 
time of the veteran's death were present in service and there 
is no evidence in the record that they are related to 
service.  Accordingly, the diseases diagnosed at the time of 
the veteran's death were not incurred in service.  38 C.F.R. 
§ 3.303 (2002).

The appellant testified before the undersigned at a hearing 
in June 1998 that the veteran drank due to his PTSD and that 
this ultimately led to his demise.  The Court remanded this 
case to the Board for consideration under VAOPGCPREC 7-99 of 
whether the veteran's liver disease was caused by PTSD.  As 
noted above, the veteran's fatal liver disease was due to 
alcohol use and abuse.  He had also received a diagnosis of 
PTSD.  However, as noted above, service connection for PTSD 
for accrued benefits purposes cannot be established since 
there is no medical evidence in the record linking the 
claimed stressor(s) to the psychiatric symptomatology.  The 
RO attempted to obtain further medical evidence from 
physicians who had treated the veteran.  However, no 
additional evidence that would relate the veteran's 
psychiatric symptomatology to the claimed stressors was 
received.  The RO also asked the appellant to provide 
additional information concerning the claimed stressors, but 
none was received.  Accordingly, requirements for service 
connection for PTSD are not met and the Board has concluded 
that PTSD was not incurred in service.  Therefore, the 
alcohol use and abuse that led to the liver disease and 
ultimately the veteran's death cannot be attributed to a 
service connected disability.  38 C.F.R. § 3.304(f) (1998); 
38 C.F.R. § 3.304(f) (2002); VAOPGCPREC 7-99; Allen v. 
Principi, 237 F.3d 1368 (Fed.Cir. 2001).

The cause of the veteran's death was due to causes other than 
the service connected hearing loss and acne.  None of the 
diseases that the veteran had which caused or may have 
contributed to his death were incurred in service.  
Accordingly, service connected disease did not cause or 
contribute to the veteran's death.  Therefore, the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.312 (2002).  

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  
Additionally, the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
requires VA to notify the claimant and the claimant's 
representative of any information including medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 3.159, 
3.326 (2002).  

Review of the record reflects that the appellant was informed 
of the requirements for a grant of the benefits sought in the 
September 1996 statement of the case (SOC) and the May 2003 
supplemental SOC.  The SOC and the supplemental SOCs provided 
the appellant with a summary of the evidence in the record 
used for the determination.  Accordingly, the appellant was 
advised of the evidence necessary to substantiate her claims.  
A January 2002 VA letter to the appellant advised her of the 
VCAA, the evidence necessary to substantiate a claim, the 
kind of evidence she was responsible for obtaining, and the 
evidence VA was responsible for obtaining.  Additionally, the 
appellant was advised of the VCAA regulations in the May 2003 
supplemental SOC.  The appellant was advised in July 2002 
that the RO had requested medical records from private health 
care providers.  She was advised in the May 2003 supplemental 
SOC that no reply to the requests had been received.  

The remand from the Court noted that no attempt to verify 
PTSD stressors was made by the RO.  The Board's June 2001 
remand directed that the RO should attempt to verify the 
claimed stressors if additional information was received from 
the appellant.  A July 2001 VA letter to the appellant 
invited her to submit additional evidence, but none was 
received.  As noted above, the basis for the denial of 
service connection for PTSD is that medical evidence does not 
link the claimed stressors to the psychiatric symptomatology.  
Thus, even if sufficient information to verify the claimed 
stressors were provided, and they were verified, the 
requirements for service connection for PTSD still would not 
be met.  Moreover, without the "who, what, where, and when" 
of the claimed stressors, the USASCRUR is unable to verify 
the claimed stressors, and referring the matter to that 
office for attempted verification of claimed stressors would 
be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2) (2002).

The veteran was in receipt of Social Security Administration 
(SSA) disability benefits prior to his death.  The claims 
file contains the November 1987 decision by the 
Administrative Law Judge that found the veteran was disabled 
due to degenerative disc disease, but does not contain the 
evidence used by SSA for this decision.  However, since the 
award of SSA benefits is shown to be for a disease that is 
not related to the issues in this decision, there is no need 
to request additional records from the SSA.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183, 187-88 (2002)(where appellant 
is receiving SSA benefits for schizophrenia, possibility that 
SSA records could contain relevant evidence in a case for 
service connection for schizophrenia could not be foreclosed 
absent a review of the SSA records).

The service medical records and the service records were 
obtained by the RO.  Private and VA medical records are 
contained in the claims file.  The appellant has not 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Entitlement to service connection for PTSD for accrued 
benefits purposes is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

